DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1-5, 7-8, 10-11, 15-17, 21, 23-29 remain pending in the application and are being examined and considered below.
Election/Restrictions
Newly submitted claims 25-29 directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
Claim 25 recites a special technical feature of “an electrical sensor configured to detect an electrochemical property… a chemical sensor configured to detect a level of coating included in the initial razor”(emphasis added).
Claims 26-28 recite a special technical feature of a method of proving a shaving recommendation including steps of  receiving information… the information including at least one of: the image recorded by the three dimension (3D) camera of at least one of the user's skin surface of the user's body contour during the shaving activity using an initial razor…
transmitting the determined feedback information to the initial razor, the 3D camera, and/or a mobile device” (emphasis added);
an optimum razor model…an optimum razor cartridge model; and a historically preferred razor cartridge model and or a quantity packages (emphasis added).
 Claim 29 recites a special technical feature of a method of proving a shaving recommendation including steps of receiving information about a skin surface of a user …an image of the skin surface …recorded during shaving process…using an initial razor; and
transmitting the determined feedback information to the initial razor, the 3D camera, and/or a mobile device” (emphasis added).
The previously elected the special technical features for examining claims by Applicant, for examples, claims 2 and 7-8 recite the internet gateway and the vendor platform, have two-way distinction compared to new claims. 
For the examples, the new claims 25-29 don’t require all technical features of the internet gateway and the vendor platform of claims 2 and 7-8 and conversely, the claims 2 and 7-8 don’t require the electrical sensor and the chemical sensor; the information of during the shaving activity using an initial razor and transmitting the determined feedback information to the initial razor, the 3D camera, and/or a mobile device of claims 25-29.
Since applicant has received an action on the merits for the originally presented and elected invention, claims 25-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. If the independent claim 1 is later determined to be allowable, the withdrawn claims fully dependent therefrom will be properly considered and rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-11, 15-17, 21, 23-24 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite “wherein the control unit is configured to provide feedback information based on the at least one physical characteristic,  wherein the feedback information is regarding at least one of “(i) a suggested shaving cartridge suited for the at least one physical characteristic and/or (ii) a suggested shaving razor suited for the at least one physical characteristic” (emphasis added) that has two issues. 
First, these features were not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the feedback information regarding at least one of “(i) a suggested shaving cartridge suited for the at least one physical characteristic and/or (ii) a suggested shaving razor suited for the at least one physical characteristic.
See the specification, Para. 13 recites “a smart shaving system with a 3D camera to assist the user of a shaving razor, which 3D camera is communicatively  connected to the shaving razor and/or to a razor cartridge vendor platform via an Internet-of-Things (IoT) gateway to (i) assist the user to determine whether a particular  skin surface area has been adequately shaved, and/or (ii) assist the user regarding the15 type of shaving cartridge and/or razor suited for the particular user's physical characteristics (e.g., skin and/or hair)” and 
Para. 50 recites “the control unit … based on the at least one physical characteristic, the feedback information regarding at30 least one of (i) a shaving cartridge suited for the at least one physical characteristic, (ii)13 WO 2019/224037 PCT/EP2019/062225 a shaving razor suited for the at least one physical characteristic”.
That is not a feedback information regarding a suggested shaving razor or cartridge suited for the particular user's physical characteristics or the at least one physical characteristic.
Therefore, the present disclosure does not describe any feedback information regarding at least one of “(i) a suggested shaving cartridge suited for the at least one physical characteristic and/or (ii) a suggested shaving razor suited for the at least one physical characteristic” (emphasis added). There is no described or art-recognized correlation between the disclose and the claimed invention.
Second, the recitation of claims 1 and 11 is new matter in which the original specification does not support. Examiner has reviewed the disclosure and drawings and cannot find any evidence that the feedback information regards the “suggested” razor or cartridge for suited for the at least one physical characteristic.
All claims dependent from claims 1, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from rejected parent claims, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-11, 15-17, 21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “a shaving activity” that is unclear because claimed body does not recite or claim any feature of assisting a user with a shaving activity or any shaving activity or any razor for a shaving activity, therefore, it is unclear and confusing. 
Claims 1 and 11, the phrase “wherein the control unit is configured to provide feedback information based on the at least one physical characteristic, wherein the feedback information is regarding at least one of (i) a suggested shaving cartridge suited for the at least one physical characteristic and/or (ii) a suggested shaving razor suited for the at least one physical characteristic” has two issues. First, as the phrase is written, it is unclear where the controller provides the feedback to. Second, the language “suggested” in the phrase is unclear because the specification does not discuss the suggested cartridge and the suggested razor for the at least one physical characteristic . See the discussion in the 112a above. If an art has a controller is configured to provide or communicate feedback information (based on the at least one physical characteristic) to any shaving cartridge or razor for shaving activities. Is that meet the claimed requirements? Because if the controller provides or communicates to a cartridge or a razor, it is inherently that the manufacturer or the controller selects or suggests to use this cartridge or this razor. Therefore, it is unclear what the “suggested” razor or cartridge is in this case.
Claim 3 “an initial razor” is unclear whether this razor is suggested in the feedback information (in claim 1) or not. If this razor is a suggested razor, it should be the suggested razor and it is not “an initial razor”. And if this razor is not a suggestion in the feedback information, then it conflicts to claim 1 and it is unclear whether this initial razor is suited for the physical characteristic for assisting the user for a shaving activity or not.  Claims 4-5, 15, 21, 23 have the same issue.
The scope of claim 4 “wherein the 3D camera is provided in the initial razor” is unclear. Claim 1 requires to have the control unit to provide the feedback information  based on the at least one physical characteristic (from recording by a 3D camera). If the camera is in the razor and the control unit suggests a razor or a cartridge suite for the at least one physical characteristic, it is unclear what device is for recording the user’s surface or contour.
All claims dependent from claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, 15-17, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al (US 2018/0354147) hereinafter Goldfarb  in view of Kustra et al (US 2016/0262521) hereinafter Kustra.
Regards to claims 1 and 11, Examiner notes that there are many issues of 112 (a) and 112(b), the scope of the claimed invention is not clear and confusing. For examining purposes, the scope of claims 1 and 11, as best understood, is interpreted as followings.
Regarding claim 1, as best understood, Goldfarb shows a system (a shaving system, Figures 5, 12) configured to assist a user with a shaving activity (Figure 1 and Para. 43 “visual feedback to the user during a shave session”), comprising:
a camera (163) configured to record an image of at least one of a user’s skin surface or a user's body contour (Para. 107 recites “a shaving view to the user on external device 505 without the need for a mirror…back of the neck”);
a control unit (575, 160, 505 Para. 109 and Figure 12) communicatively connected to the camera and configured to process image data of the image recorded by the camera to determine at least one physical characteristic of the at least one of the user’s skin surface  or the user’s body contour (Para. 109 recites “the amount of hair remaining is provided as a percentage of remaining hair that ranges from 100% (e.g., thick beard) to 0% (e.g., bare skin)”)
wherein the control unit is configured to provide a feedback information based on the at least one physical characteristic (for an example, see Figure 8, a user can see amount of hair in his watch), wherein the feedback information is regarding a “suggested” shaving razor suited for the at least one  physical characteristic (see Figure 8, the camera is in the “suggested” razor and is configured to suggest or provide a feedback information “his hair on a skin surface displayed in his watch”, another word, this feedback information is regarding or from the “suggested” razor “suited” for shaving his hair on the skin surface. As the claims are written, it does not provide well in order to help a reader to understand the language “suited for”, therefore, the razor 100 is “suited for” shaving his hair on the skin surface and meets the requirement); and
an output unit (an indicator display 510 as disclosed in Para. 43 and a display 565 as disclosed in Para. 129 recites “display 565 on external device 505 includes selectable software buttons to select between stream video (e.g., wireless communication unit 110 to wireless module 555) from camera 163 (e.g., camera), frame images before blade 151 is dragged across the skin (e.g., Before), and frame images after blade 151 is dragged across the skin (e.g., After)”) configured to output the feedback information.
However, Goldfarb fails to show that the camera is a 3D camera.
Kustra shows the shaving system (10, Figures 1-5) that uses a 3D camera (a three dimension camera 30 as disclosed in Para. 81 “create a 3D image”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the camera of Goldfarb to use a 3D camera, as taught by Kustra, in order to provide more details of images.
Regarding claim 2, the modified system of Goldfarb shows the 3D camera is configured to directly interface with an Internet gateway connected to the Internet to transmit the image data of the image recorded by the 3D camera (to the cloud server and the external device, Para. 45 “a router or an internet gateway” and Figures 5 and 12 of Goldfarb).
Regarding claims 3-4,  as best understood, the modified system of Goldfarb shows that an “initial” shaving razor (100, Goldfarb’s Figure 12), wherein the 3D camera is at least one of communicatively or mechanically connected to the shaving razor or 
the 3D camera is provided in the initial razor or the 3D camera is mechanically attached to the initial razor (Goldfarb’s Figures 1A, 1B show the camera 163 is mechanically connected to the shaving razor).
Regarding claim 5, the modified system of Goldfarb shows that the control unit is communicatively connected to a vendor platform (Goldfarb’s para. 47 “software” and Goldfarb’s Figure 12 and Para. 47), and wherein the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claim 2 above), wherein the feedback information is transmitted from the vendor platform to at least one of the initial razor or the 3D camera via the Internet gateway connected to the Internet (Figure 12, there are two-way communication. See arrows).
Regarding claim 7,  the modified system of Goldfarb shows that the control unit is communicatively connected to a vendor platform (software or program, see the discussion in claim 5 above), the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claims 2 and 5 above), wherein the feedback information is transmitted from the vendor platform to at least one of the initial razor or the 3D camera via the Internet gateway connected to the Internet (Figure 12 of Goldfarb, there are two-way communication. See arrows).
Regarding claim 8,  the modified system of Goldfarb shows that the vendor platform includes the control unit (Figure 12 of Goldfarb, the vendor platform is a right box or an external device 505).
Regarding claim 10,  the modified system of Goldfarb shows that the 3D camera is provided as a part of a mobile device (Goldfarb’s Figure 12, the shaving system 100 is a mobile device).
Regarding claim 11, as best understood, the modified system of Goldfarb teaches a method for assisting a user with a shaving activity (see the discussion in claim 1 above), comprising: 
recording, by a 3D camera, an image of at least one of the user’s skin surface | or the user’s body contour (see the modification discussion in claim 1 above); 
processing, image data of the image recorded by the 3D camera to determine at least one physical characteristic of the at least one of the user’s skin surface or the user’s body contour (see the discussion in claim 1 above); 
providing, feedback information based on the at least one physical characteristic, wherein the feedback information is regarding at least one of a “suggested” shaving cartridge suited for the at least one physical characteristic, or a “suggested” shaving razor suited for the at least one physical characteristic (see the discussion in claim 1 above), and 
an output unit, by an output unit, the feedback information (an indicator display 510 as disclosed in Para. 43 and a display 565 as disclosed in Para. 129 recites “display 565 on external device 505 includes selectable software buttons to select between stream video (e.g., wireless communication unit 110 to wireless module 555) from camera 163 (e.g., camera), frame images before blade 151 is dragged across the skin (e.g., Before), and frame images after blade 151 is dragged across the skin (e.g., After)” configured to output the feedback information).
Regarding claims 15 and 17, the modified system of Goldfarb teaches that the 3D camera is at least one of commutatively or mechanically connected to an initial razor (Figure 12 of Goldfarb), wherein the 3D camera and or the initial razor is communicatively connected to a vendor platform (Figure 12 of Goldfarb and see the discussion in claim 8 above) and receives the feedback information from the vendor platform (Figure 12 of Goldfarb, there are two-way communication. See arrows).
Regarding claim 16, the modified system of Goldfarb teaches a mobile device ( figure 8 of Goldfarb, a watch) communicatively connected to a vendor platform (software or program), wherein the mobile device revives the feedback information from the vendor platform  (Figure 8, his watch receives image data to display thereon).
Regarding claim 21, the modified system of Goldfarb teaches that the 3D camera is communicatively connected to the razor (Goldfarb’s Figure 12);
 the 3D camera performs a 3D scan of a selected body area (as the claim is written, it does not provide how the 3D scan of selected body is performed. Taking a 3D image is a 3D scan performance as disclosed in Paras. 51-52 of Krustra); and 
data of the 3D scan (data of the images) is used to guide a user of the razor in shaving (Goldfarb’s Para.122).
Regarding claim 23, as best understood, the modified system of Goldfarb teaches that the initial razor or the 3D camera include the control unit (see a right box in Figure 12 of Goldfarb).
Regarding claim 24, as best understood, the modified system of Goldfarb teaches a mobile device, wherein the mobile device includes the control unit (see the external device in the left box in Figure 12 of Goldfarb or a wristwatch disclosed as Para. 106 of Goldfarb).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the discussions in the rejection claims above for details.
With regards to “a suggested shaving razor…a suggested shaving cartridge”, it is not persuasive because it is new matter and unclear. See the discussion in claims above.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       6/7/2022